Case 1:19-cr-00850-JSR Document 48 Filed 08/21/20 Page 1 of 1

U.S. Department of Justice

   

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 

August 20, 2020
BY EMAIL

The Honorable Jed S. Rakoff
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: United States v. Petit & Taylor, 19 Cr. 850 (JSR)

Dear Judge Rakoff:

 
   
 

Pursuant to the Court’s instructions on the August 14, 2020 phone conference, the parties
write to jointly request the exclusion of time under the Speedy Trial Act from October 5, 2020
through November 9, 2020, the date currently set for trial. This exclusion is warranted under 18
.S.C., section 3161(h)(7)(A) inasmuch as the ends of justice outweigh the best interest of the
public and the defendants in a speedy trial in light of the novel and unprecedented conditions posed
by the current COVID-19 pandemic. As discussed with the Court, the parties requested a trial date
in or about mid-November 2020, assuming that jury trials resume in September or October 2020,
and the parties respectfully request that an application made to the Assignment Committee reflect
that preference.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

 

 

By: _/s/
Edward Imperatore
Scott Hartman
Daniel Tracer
Assistant United States Attorneys
(212) 637-2357

cc: Counsel of record (by email)

Ls

Sq ee CED

C Ad. j
QOS OY
ErQl Aga

 
